H. Brown, J.,
dissenting. The issues presented cannot be resolved by the approach to R.C. 2945.59 and Evid. R. 404(B) taken by the majority in its opinion and in the syllabus law it announces. I would affirm the decisions separately reached by the Warren County Court of Appeals and the Hamilton County Court of Appeals for the reasons articulated in the opinions issued by those tribunals.
In both cases, the state employs a bootstrap approach to the law regarding admissibility of “other acts” evidence. The state seeks to use the Warren County crime to implicate the defendant in the Hamilton County crime. Then, the state turns around and tries to use the Hamilton County crime to implicate the defendant in the Warren County crime. In reality the defendant has not been shown to have committed either of the “other acts.”
The majority evades an analysis of this, the real issue in the two cases. The Warren County Court of Appeals did address the issue. It said:
“Under the prohibitive inference rule in the first sentence of Evid. R. 404(B), the state cannot introduce evidence tending to show that the accused had a propensity to commit crimes, i.e., infer from the fact that the *147accused had committed a similar prior act that he has likewise committed the charged crime.
“The state employs a shotgun approach in relying on R.C. 2945.59, claiming that the evidence from appellant’s Hamilton County trial was introduced to show motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident as well as appellant’s scheme, plan or system. The state does not elucidate its reliance on R.C. 2945.59, but simply asserts that the evidence of prior similar acts supported its allegation of prior calculation and design. There is no explanation to relate the evidence of the Tittle homicide to Wright’s death in terms of R.C. 294-5.59. Prior calculation and design is not proved simply by showing that two deaths bear similar characteristics.
“At trial, the state called its witnesses in a carefully orchestrated manner so as to emphasize and highlight the similar aspects between the two cases. The state first called the deputy sheriff who responded to the Kings Island trailer park. Its next witness was the Reading police officer who first responded to the scene in the Tittle case. The remaining witnesses were called in a similar fashion.
“The evidence cannot be used to prove either identity or intent. In Smith, supra, the Hamilton County Court of Appeals held that evidence of Wright’s death could not be introduced in the Tittle case since intent and identity were not placed in dispute at trial. For the same reasons cited in the Smith decision, we believe that the evidence from the Tittle case was likewise inadmissible to prove intent or identity since neither was a material issue at appellant’s Warren County trial.” (Emphasis added.)
The Hamilton County Court of Appeals addressed the dispositive issue from a slightly different perspective, but reached the same conclusion on equally persuasive reasoning. The state’s “other acts” evidence is not admissible under either R.C. 2945.59 or Evid. R. 404(B).
In my view the decisions which the majority has decided to reverse were on the mark. Accordingly, I dissent.